Filed 4/13/22 In re Christopher F. CA2/1
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                            DIVISION ONE


 In re CHRISTOPHER F.,                                           B314360

 a Person Coming Under the                                       (Los Angeles County
 Juvenile Court Law.                                             Super. Ct. No. 21CCJP02378)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 EDUARDO F.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Linda Sun, Judge. Affirmed.
      Terence M. Chucas, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy, Assistant
County Counsel, and Aileen Wong, Deputy County Counsel, for
Plaintiff and Respondent.
      The presumed father (Eduardo F.) appeals from the juvenile
dependency court’s July 8, 2021 order denying Eduardo’s request for
custody of Christopher F., his 16-year-old son. We affirm.

                           BACKGROUND

      Eduardo is the presumed father of Christopher (born in August
2004). Christopher’s mother is A.P (mother). Eduardo has three
children younger than Christopher, and mother has two other children,
Aliana L. born in 2007 and Dominic P. (Junior) born in 2012. Until these
proceedings were initiated, Christopher lived with mother, Junior’s
father (Dominic P., Sr.), and his younger half-siblings. This appeal
involves only Christopher, the sole question being whether the juvenile
court erred in refusing to place Christopher with Eduardo.

      The Department of Children and Family Services (DCFS) became
involved on April 25, 2021, based on a referral alleging that Dominic Sr.
had physically abused Christopher. Christopher’s maternal aunt
(Myra O.) reported that another maternal aunt (Diana M.) received a
voicemail message from Christopher that Dominic Sr. and Christopher’s
mother had been involved in a physical confrontation and that Dominic
Sr. had punched Christopher in the stomach. Diana picked up
Christopher and he was (and still is) staying with his maternal
grandmother. The only charges against Eduardo were that he knew
about mother’s violent conduct, and about Dominic Sr.’s physical abuse
of Christopher, yet allowed mother and Dominic Sr. to have unlimited
access to Christopher.

       Myra told DCFS that Eduardo had not been very involved in
Christopher’s life, and Christopher called Aliana’s father “Dad.” The
social worker confirmed that Christopher would continue living with his
maternal grandmother. Christopher told the social worker that his
mother and Dominic Sr. drank alcohol, then argued, and he could hear
Dominic Sr. hurting his mother. Christopher called the police, but they


                                   2
left when they were told everything was all right. Dominic Sr. then
attacked Christopher, but later apologized. Christopher’s mother told
the social worker that Eduardo has a history of violence.

      Christopher called his father “Eddie” and they never had a father
and son relationship. Christopher’s mother admitted that she had been
arrested for domestic violence in 2017. Mother told the social worker she
had arranged for Christopher to stay with his maternal grandmother.
Mother’s estimate was that Eduardo had seen Christopher only 10 times
during the 16 years of Christopher’s life. The other children and friends
confirmed the facts stated above. Eduardo knew nothing about
Christopher’s life, his exposure to violence, or his mother’s drinking.

      In May 2021, the juvenile court authorized DCFS to take
Christopher, Aliana, and Junior into protective custody. DCFS then filed
a Welfare and Institutions Code section 300, subdivisions (a), (b)(1) and
(j)1 petition for the three children, alleging (among other things) that
Dominic Sr. had physically abused Christopher, that Dominic Sr. had a
history of violent and assaultive behaviors, and that both mother and
Dominic Sr. had a history of alcohol abuse rendering them incapable of
caring for the children.

      At the May 25, 2021 detention hearing (at which Eduardo did not
appear and thus did not seek custody), the juvenile court found that
DCFS had presented a prima facie case that Christopher was a child
described by section 300. The court also found there was a threat of
future physical and emotional harm, and no reasonable means to protect
Christopher short of removal from his parents. DCFS was ordered to
provide referrals for Eduardo. Christopher told the social worker he
wanted to remain with his maternal grandmother and half-siblings, and
that he did not want to live with Eduardo.



      1   All section references are to the Welfare and Institutions Code.

                                      3
       At the July 8, 2021 jurisdiction and disposition hearing, the court
declared Christopher a dependent of the court, ordered the children
removed from parental custody, and found it would be detrimental to the
safety, protection, or physical or emotional well-being of Christopher to
be returned to or placed with his mother, and found it would be
detrimental to place Christopher with Eduardo because they had no
relationship, Eduardo had not been present during most of Christopher’s
life, and because Christopher asked to be placed with his maternal
grandmother and half-siblings.

       The juvenile court found it was “not going to terminate jurisdiction
as of now because [Eduardo] had indicated to the social worker that he
honors Christopher’s decision not to live with him . . . . [H]e was
agreeable to [his son’s] current placement.” Eduardo admitted he had
no knowledge about Christopher’s home life, and no knowledge about
Christopher’s mother’s drinking problem (although he admitted that
when he visited the house, the refrigerator was full of beer, not food).
Christopher said his relationship with his father was “very loose” and
their visits were sporadic, sometimes years apart. For these reasons, the
juvenile court concluded that placing Christopher with Eduardo was not
the best plan, but said it would revisit the issue if the relationship
improved. The court also found it would be detrimental to Christopher
to be placed with Eduardo because they had not established a
relationship.

      Eduardo appeals, claiming Christopher should have been placed
with him.

                             DISCUSSION

      The standard of review is not disputed. The parties agree that
although the burden on DCFS in the trial court was to establish its
charges by clear and convincing evidence, our review on appeal, although
heightened, is for substantial evidence. (Conservatorship of O.B. (2020)


                                    4
9 Cal.5th 989, 995-996 [where the standard of proof in the trial court is
“clear and convincing evidence,” the question on appeal is whether the
record as a whole, viewed in the light most favorable to the prevailing
party, contains substantial evidence from which a reasonable trier of fact
could have found it highly probable that the fact was true].) Credibility
calls are for the trial court, not for us. (Ibid.)

       Section 361.2, subdivision (a) provides that when a previously
noncustodial parent requests custody of a child who has been removed
from the custodial parent, the child should be placed with the
noncustodial parent unless the court find that “placement with that
parent would be detrimental to the safety, protection, or physical or
emotional well-being of the child.” Here, overwhelming evidence,
including Eduardo’s own admissions and his stated support for
Christopher’s choice to remain with his maternal grandmother and half-
siblings, support the juvenile court’s decision that, for now, Christopher
should not be placed with Eduardo. Clear and convincing evidence
supports the juvenile court’s finding (In re Luke M. (2003)
107 Cal.App.4th 1412, 1426) that there is not now and never has been a
father-son relationship between Eduardo and Christopher, that the
emotional harm to Christopher would be extreme, and that Christopher
himself wants to stay with his maternal grandmother and half-siblings.
(In re A.C. (2020) 54 Cal.App.5th 38, 43.) The court considered not only
the lack of contact between father and son, but the father’s complete
unawareness of the problems his son had been having. Christopher has
bonded with his mother’s family and barely knows his father. Eduardo’s
arguments on appeal amount to requests to us to reweigh the evidence,
and that we will not do.

       It is important to note that the juvenile court left the door open to
revisiting this issue. Eduardo said he respected Christopher’s decision
to stay with his maternal grandmother. If Eduardo takes advantage of
the services ordered for him and makes a genuine effort to get to know
his son, the juvenile court will reconsider the placement issue. If


                                     5
Eduardo genuinely wants a relationship with his son and custody, he
should accept the juvenile court’s invitation to take the steps necessary
to establish his responsibility and his interest in Christopher’s life.

                               DISPOSITION

      The order is affirmed.

      NOT TO BE PUBLISHED


                                                VOGEL, J.*



We concur:




             CHANEY, J.



             BENDIX, Acting P. J.




      *  Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                    6